Brady, J.,
(dissenting.) This action was commenced, in 1885, by James-B. Bowles, as administrator of Amelia Boos, against the Borne, Watertown & Ogdensburgh Railroad Company, said Bowles having been appointed by the surrogate of Orleans county. Mr. Otis was the attorney of Bowles in procuring letters of administration, and in the prosecution of the action. In November, 1886, an agreement relating to the compensation of Mr. Otis was-entered into between him and Bowles, administrator, and which is as follows: “It is agreed that the compensation of A. Walker Otis for fees as attorney and counsel for plaintiff herein shall be twenty-five per cent., exclusive of costs, upon the recovery herein, whether by verdict, decision, or compromise, no compromise to be made, however, without the sanction of said A. Walker Otis; and I hereby charge my cause of action herein with an express lien for the performance of this agreement superior to any settlement, between the parties hereto, and not to be affected thereby as against the rights-of said A. Walker Otis. James B. Bowles.” In November, 1888, Mr. Bowles died. Letters of administration de bonis non were issued to Susan N. Bowles. The action revived in her name, and the result was a recovery, of which 25 per cent, has been paid to Mr. Otis pursuant to the agreement already mentioned. Mr. Otis now prefers a claim against the estate for an additional sum of $260.75, consisting of three items,—$125, for taking out the letters of administration for James B. Bowles; $100, for taking out letters de bonis non already referred to; and $35.75, by way of interest to the charge of $125 already mentioned. It will be observed that the agreement set out was made after the commencement of the action. On the 31st of July, 1889, a dispute having arisen as to the propriety of the charge of $260.75, Mr. Otis deposited that sum with the American Loan & Trust Company, subject to the adjudication of his rights by this court. On the application made, these facts appeared, and Justice Barrett held that the services covered by the items herein set out were incidental to the action, and were undoubtedly covered by the agreement which is already set out; that the effect of that agreement was to make him part owner of the claim; and that it was to his interest to secure the appointment of Bowles in order that the suit should proceed, and to secure the appointment of his successor for the same reason, and his 25-per cent, if successful. This view of the agreement seems to be unanswerable. After the death of the original administrator it was absolutely necessary,.in order to proceed, that some person should be appointed in his place, just as necessary as it was to revive the action for the same purpose. And although it may be that the death of the original administrator was unforeseen, yet it was an incident that might take place,, and subject to which the engagement was necessarily made. No other construction of the contract would be reasonable, particularly as the appointment of the administrator and his successor was absolutely necessary to the proper prosecution of the action. All incidental professional services were therefore covered by the agreement mentioned. For these reasons, the order appealed from should be affirmed.